*1156Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered April 5, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal contempt in the first degree (three counts), sodomy in the second degree, rape in the second degree (three counts) and endangering the welfare of a child (three counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Same memorandum as in People v Greene (6 AD3d 1155 [2004]). Present—Pine, J.P., Hurlbutt, Kehoe, Lawton and Hayes, JJ.